Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 1 of 52 PageID #:582




                      Exhibit C
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 2 of 52 PageID #:583


                  ILLINOIS STATE BOARD OF EDUCATION
                    IMPARTIAL DUE PROCESS HEARING



H      P          ,

       Student,
                                             Case No: 2017-0370
v.
                                             Janet Maxwell-Wickett, Impartial Hearing
Officer
City of Chicago SD 299,

       School District.


                      FINAL DETERMINATION AND ORDER
                                    JURISDICTION

       The undersigned has jurisdiction over this matter pursuant to the Individuals with

Disabilities Education Act (IDEA), 20 U.S.C §1400 et seq. and the Illinois School Code,

105 ILCS 5/14-8.02a et seq.

                                    BACKGROUND

       The Student is a 12-year-old male who is a seventh grade student in a District

elementary school.      He qualifies for special education services under the disability

categories of Autism Spectrum Disorder (ASD) and other health impairment (OHI),

pursuant to an eligibility and IEP meeting held on June 9 & 19, 2017. The Student has

received special education services throughout his educational career. The Student has

educational needs in the areas of: reading fluency, math (beyond basic computational

skills), inattention, work completion, following directions, and social skills. The Student

also struggles with appropriate behavior skills as he engages in sensory seeking behaviors

specifically talking/humming to himself, screaming, falling to the floor and spinning



RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 3 of 52 PageID #:584


around thereon, staring out the window, making inappropriate noises and comments to

himself and others, work refusal, arguments with others. For his seventh grade year, the

Student is enrolled in a general education seventh grade classroom with push in services

in the areas of independent functioning, social work, and language arts. He receives pull

out services in an instructional classroom for mathematics and social work. Parents

objected to the District‟s denial of transportation services for the Student for the 2016-

2017 school year, the Student's sixth grade year, and denial of behavioral intervention

services and supports from May 11, 2016 to the present. Parents also allege that they are

unable to meaningfully participate in the Student‟s IEP process, as both are native

Spanish speakers with limited English language abilities, as the District has not provided

interpretation services from qualified interpreters and has not provided translated special

education documents specifically IEPs, evaluation reports, notices, consents, and excusal

forms from May 11, 2016 to the present.

The Parents filed a due process hearing request on April 5, 2017.    (IHO     #1.)      The

District filed its response on April 14, 2017. (IHO #3.) The parties participated in

resolution session on May 5th and 17th, 2017. However, they were unable to resolve the

outstanding issues.

The Parties jointly requested continuances of the 45-day deadline on May 18, 2017 and

July 18, 2017. (IHO #12, 18.) The May 18, 2017 continuance was requested in order to

accommodate the requested prehearing conference and due process hearing dates. The

July 18, 2017 continuance was requested due to issues with witness availability for the

August due process hearing dates. The Due Process Hearing dates were set by agreement

for August 7, 8, 10, and 14, 2017 and the decision due date was reset to August 24, 2017.

Due to lack of witness availability for several of the witnesses, the August 14th hearing



RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 4 of 52 PageID #:585


date was stricken and replaced with the September 22nd hearing date and the 45-day

deadline was reset to October 2, 2017. The requested continuances were granted for

good cause shown pursuant to this Hearing Officer's orders dated May 19, 2017 and July

21, 2017. (IHO #12, 18.)

       The Parent opted for an closed hearing. The Due Process Hearing was held as

scheduled on August 7, 8, and 10, 2017 and September 22, 2017. Parents‟ native

language is Spanish.    Therefore, simultaneous Spanish language interpretation was

provided for the Parents during the entirety of the hearing. Mr. James Boland and Ms.

Katie Ilijic of Chicago Public Schools represented the District. Ms. Margie Wakelin and

Ms. Melanie Grant of Equip for Equality represented the Parents. The parties presented

the following Joint Exhibits: Joint Exhibits (JE) #1-16, 18, 20-24, 26-34, 37, and 56,

which were admitted into evidence.      The District presented the following Exhibits:

District Exhibits (DE) #1-5, which were admitted into evidence. The Parent presented

the following Exhibits: Parent Exhibits (PE) #1-2, 4-6, 9, 13, 15-18, 20-22, which were

admitted into evidence. The Hearing Officer‟s Exhibits were: IHO Exhibits # 1-26.

Both parties submitted oral closing statements with a written outline of their respective

arguments, and copies of the case law each relied upon.

                                        ISSUES

       The issues raised by the Parents are as follows:

(a)    Whether the Parents were provided with qualified Spanish interpreters allowing
them to meaningfully participate in the Student‟s IEP process from May 11, 2016 to the
present.

       Parents maintain that the District failed to provide them with qualified Spanish
language interpreters thus denying them the opportunity to meaningfully participate in
the Student‟s IEP process. The District maintains that, at all times in question, the
Student‟s Parents were provided with qualified Spanish language interpreters allowing
them to meaningfully participate in the Student‟s IEP process.



RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 5 of 52 PageID #:586


        Remedy: Parents request that this Hearing Officer order the District to provide
Parents with qualified Spanish interpreter services, with said interpreters having training
specific to interpretation at IEP meetings, at future IEP meetings.

        (b)     Whether the Parents were provided with translated special education
documents including IEPs, evaluation reports, notices, consents, and excusal forms,
translated in to the Spanish language, allowing them to meaningfully participate in the
Student‟s IEP process from May 11, 2016 to present.

       The Parents maintain that the District failed to provide the Parents with the listed
documents, translated into the Spanish language, thus denying them an opportunity to
meaningfully participate in the Student‟s IEP process. The District maintains that at all
times in questions, the Parents were provided with the listed documents, translated into
Spanish, thus allowing them meaningfully participation in the Student‟s IEP process.

        Remedy: Parents request that this Hearing Officer order the District to provide to
Parents Spanish translation of the Student‟s key special education documents,
specifically, IEPs, evaluation reports, notices, consent forms, and progress reports.

        (c)     Whether the Student was provided with appropriate related services,
specifically transportation services, from September 6, 2016 to June 19, 2017.

         Parents maintain that the District failed to provide the Student with transportation
as a related service from September 6, 2016 to June 19, 2017. The District maintains that
at all times in question, it provided the Student with appropriate related services in the
area of transportation.

        Remedy: Parents request that this Hearing Officer find that the District failed to
provide required transportation services and award Parents reimbursement for the
Student‟s transportation costs from September 6, 2016 to the end of the 2016-2017 school
year at the federal reimbursement rate.

       (d)    Whether the District provided the Student with appropriate positive
behavioral intervention services and supports, including a systematic, data-driven
behavior program from May 11, 2016 to the present.

       Parents maintain that the District failed to provide the Student with appropriate
behavioral intervention services and supports from May 11, 2016 to present. The District
maintains that, at all times in question, the Student was provided with appropriate
behavioral intervention services and supports.

       Remedy: Parents request that this Hearing Officer find that the District failed to
provide the Student with appropriate behavioral intervention supports and services.
Parents request that this Hearing Officer order compensatory education as follows:

1.     Reimbursement for Parents‟ independent educational evaluation including a
psychological assessment and functional behavior assessment;



RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 6 of 52 PageID #:587


2.      Order the District to provide the Student with appropriate behavior intervention
services and supports to address off task, refusal, non-compliance, and sensory stimuli-
related behaviors; and
3.      Order the District to provide the Student with sixty (60) minutes per week of
social work services, within the school setting, to address his social emotional deficits.

                                  FINDINGS OF FACT

       This Hearing Officer did not have a transcript of the August 7, 8, and 10, 2017

and September 22, 2017 hearing testimony when writing this decision. Therefore, the

following is based upon this Hearing Officer‟s personal notes, recording of the hearing,

and recollection.    This Hearing Officer carefully considered the testimony of all

witnesses presented and all documents introduced and admitted into evidence whether or

not specifically referred to or cited when making her final determination.              After

considering all the evidence, as well as the arguments of both District counsel and the

Parents‟ counsel, this Hearing Officer‟s Findings of Fact are as follows:

1. The Student is a 12-year old male who has just started seventh grade at a District

   elementary school. He qualifies for special education services under the disability

   categories of Autism Spectrum Disorder (ASD) other health impairment (OHI),

   pursuant to eligibility and IEP meetings held on June 9 and 19, 2017. (JE #4, 8.)

2. The Student has received special education services and supports since early

   childhood and throughout his educational career. (JE #4, 27, 33, 37, 41, 47, 49, 51,

   54.)

3. In the educational setting, the Student experiences difficulties in the following areas:

   reading fluency, math (beyond basic computational skills), inattention, work

   completion, following directions, and social skills. (JE #4; Testimony of GE, PARA,

   PSY, Dr. M.)




RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 7 of 52 PageID #:588


4. In June 2017, the Student‟s triennial reassessments were completed with the District

   conducting a social work reevaluation, psychological reevaluation, and a functional

   behavior assessment. (JE #8-11; Testimony of PSY, SW, BCBA1.)

5. Parents were notified of the reevaluation and consented to it. The Consent form was

   provided to Parents in English only. (Testimony of Father; PE #20.)

Interpretation & Translation Services

6. Mother‟s native language is Spanish. She speaks, reads, and writes only in Spanish.

   Mother does not speak English. This was uncontroverted at hearing.(Testimony of

   Mother; JE #4, 27, 33, 37, 41, 47.)

7. Father‟s native language is Spanish. He speaks, reads and writes in Spanish. Father

   has some ability to understand English. However, his ability is limited and he cannot

   read or write in English. (Testimony of Father, CM1, PARA; JE #4, 27, 33, 37, 41,

   47.)

8. Father attended all of the Student‟s IEP meetings and Mother attended all but two of

   the Student‟s IEP meetings. (Testimony of Father, Mother; JE # 4, 27, 33, 37, 41,

   47.)

9. Both Mother and Father appeared at the due process hearing and testified. Both

   testified in Spanish. (Testimony of Father, Mother.)

10. Simultaneous English/Spanish language interpretation was provided to both parents

   for the entirety of the due process hearing.

11. GE and CM1 communicated with Father in English. However, neither was sure that

   Father was able to understand the message being conveyed. (Testimony of GE,

   CM1.) CM1 used a staff member to interpret when he wanted to ensure that Father

   understood the discussion. (Testimony of CM1, PARA.)



RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 8 of 52 PageID #:589


12. PARA did the best she could attempting to interpret for CM1 and Father. However,

   she was not a trained interpreter. She did not translate the Consent for Reevaluation

   document for Father. (Testimony of PARA; JE #20.)

13. The District has a policy that requires provision of interpretation services to parents

   so that they are able to participate in IEP meetings. The policy provides that a parent,

   student, or staff member cannot be relied upon to provide interpretations services.

   (Testimony of DR2; PE #15, 18.)

14. For interpretation services, the District provided various bilingual staff members to

   interpret at IEP meetings. Staff were selected based upon the fact that they are

   bilingual. There is no District list of qualified interpreters. (Testimony of PARA,

   CM1, BC, DR2.)

15. Bilingual staff members used to interpret at IEP meetings are not provided with any

   training in how to interpret and their proficiency as an interpreter is not assessed.

   (Testimony of PSY, BC, CM1, CM2.)

16. PSY presented her evaluation report findings in Spanish at the IEP meetings on June

   9 & 19, 2017. However, she is not a trained, certified interpreter. (Testimony of

   PSY.)

17. When asked to interpret at IEP meetings, BC did not understand many of the

   technical terms and had to ask clinicians to explain the meaning of the terms to her

   before she was able to interpret for the parents. (Testimony of BC.)

18. BC attended the Student‟s IEP meetings as interpreter and also in her role of bilingual

   coordinator. (Testimony of BC.)




RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 9 of 52 PageID #:590


19. SW21 provided interpretation services for IEP meetings. However, it is unknown

    whether she is a trained interpreter. She did not appear to testify at hearing.

    (Testimony of CM2.)

20. SW2 attended IEP meetings as interpreter and also in her role as the school social

    worker. (Testimony of CM2.)

21. Training is essential for interpreters to be qualified so that standards of practice can

    be ensured, including confidentiality, accuracy, respect, impartiality, and role

    boundaries. (Testimony of LL2.)

22. Interpreters must understand common errors that untrained individuals make,

    including omitting words they do not know, adding phrases, polishing words.

    (Testimony of LL.)

23. A trained interpreter must be neutral and impartial. The interpreter‟s role is to repeat

    everything that is said, regardless of who says it. (Testimony of LL.)

24. The essentials for training a qualified interpreter are a proficiency assessment,

    training on the code of conduct and standards of practice, common errors made by

    untrained interpreters, the importance of a pre-encounter session with the person for

    whom you are interpreting, and the necessary vocabulary and terminology required

    for the setting in which you are interpreting. (Testimony of LL.)




1
  SW2 was subpoenaed to appear at the due process hearing on two different dates, August 7th and
September 22nd. For the September 22nd date, SW2 was served with the subpoena by a private process
server. SW2 failed to appear to testify at hearing on either date. She did not make contact with counsel for
either party.
2
  LL is the Associate Executive Director of the DuPage Federation on Human Services Reform. She
oversees coordination and delivery of interpretation and translation services to hospitals, medical groups,
schools, law firms, businesses, etc. She conducts language proficiency assessments of bilingual individuals
seeking to become interpreters and interpreter training. (Testimony of LL; PE #20.) LL‟s testimony was
offered by Parent as an expert in the training and supervision of interpreters for educational settings. The
District did not object and this Hearing Officer accepted her testimony in that capacity.


RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 10 of 52 PageID #:591


 25. It is not appropriate for an IEP team member to serve in the role of interpreter

    because the role boundaries become confused. The interpreter is there to be the voice

    of the message only, not to be a participant. (Testimony of LL; PE #18.)

 26. The State of Illinois does not have a certification for interpreters. (Testimony of LL.)

 27. Significant parts of the IEP team meetings at issue were missed by Mother. She knew

    this because she could hear continuing discussion in English while someone else was

    attempting to interpret for her in Spanish. (Testimony of Mother.)

 28. Both Mother and Father were present at the Student's May 11, 2016 IEP meeting.

    Termination of the Student's transportation services were discussed at that meeting.

    The Student's return to his neighborhood elementary school, GES, was discussed at

    that meeting. Parents left that meeting having voiced concerns and their objection to

    termination of the Student's transportation services and his return to his neighborhood

    elementary school. At the conclusion of the meeting, Parents understood that the

    Student would remain at his current elementary school, FES, and that a decision to

    terminate his transportation services had not been made. (Testimony of Mother,

    Father; JE# 33; PE # 6, 9.)

 29. Parents did not receive any notification that the Student's transportation services had

    been terminated for the 2016-2017 school year. Parents did not receive any

    notification that the Student would be unenrolled from FES and enrolled in his

    neighborhood elementary school, GES, for the 2016-2017 school year. (Testimony of

    Mother, Father.)

 30. On May 11, 2016, Father signed an "Agreement to Proceed with IEP Meeting"

    document provided to him only in English. Said document provided Father's consent




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 11 of 52 PageID #:592


    for the District to complete the Student's IEP and provide parents with a copy the next

    day. (Testimony of Father; JE #28.)

 31. Father did not receive a copy of the May 11, 2016 IEP the next day. He did not

    review the finalized IEP and the final IEP was only in English. The finalized IEP was

    not provided to parents in Spanish, the changes to the IEP were not explained to

    Father, and the IEP was not translated into Spanish for him. (Testimony of Father; JE

    #28, 33.)

 32. Several days prior to the start of the 2016-2017 school year, Parents went to FES to

    obtain a copy of the school supply list. At that time, they were advised by office staff

    that the Student was no longer enrolled at FES and was enrolled at GES. (Testimony

    of Father, Mother, PRIN.)

 33. At that time, Father discussed the situation with the principal of FES. However, the

    Student's enrollment status of FES was not changed. (Testimony of Father, Mother,

    PRIN.)

 34. On September 3, 2016, Father filed a request for due process and mediation to

    resolve the issue of the Student's attendance at FES. (Testimony of Father; PE #13.)

 35. The Student missed the first week of school during the 2016-2017 school year while

    Parents' complaint was pending. (Testimony of Father.)

 36. The Student was re-enrolled at FES for the 2016-2017 school year. (Testimony of

    Father.)

 37. Parents did not receive any IEPs or related documents translated into their native

    language of Spanish. Parents did not receive consents to evaluate, IEPs, evaluation

    reports, excusal of IEP team member documents, or IEP progress reports in Spanish




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 12 of 52 PageID #:593


     as the District does not provide these documents in languages other than English.3

     (Testimony of Father, Mother, PSY, CM1, CM2, DR1, PARA, GE, DR1, DR2; JE

     #20, 21, 28, 29, 30, 32.)

 38. Father did not feel like a member of the IEP team as discussions were held in English,

     documents were provided in English, and decisions regarding the Student were

     predetermined prior to the meeting. (Testimony of Father.)

 39. The Parents received the Procedural Safeguards translated into their native language

     of Spanish. (Testimony of Father; JE#31.)

 40. Father signed consent for reevaluation, agreement to proceed with IEP meeting,

     excusal of IEP team member, and consent for state reimbursement of health related

     services documents all of which were provided only in English. He could not read

     the documents and did not know what they said. The documents were not translated

     into Spanish. He signed these documents after being told by the individual staff

     member assigned to translate that the documents pertained to the meeting, were

     needed for the reevaluation, were needed to show that he was at the meeting, or that

     there was no problem with signing the documents. (Testimony of Father; JE #20, 28,

     29, 30.)

 Transportation Services

 41. The Student was provided with transportation services for his fifth grade year 2015-

     2016 pursuant to his IEP dated May 18, 2015 as he struggled with awareness of safety

     concerns relating to street signs and following the rules of the road and because he

     was placed at a school other than his attendance area school. (JE #37; Testimony of

     CM2.)
 3
   This Hearing Officer takes judicial notice that these documents are provided on ISBE‟s website translated
 into Spanish and several other languages for use by Illinois School Districts. See
 https://www.isbe.net/Pages/Special-Education-Individualized-Education-Program.aspx.


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 13 of 52 PageID #:594


 42. The Student was provided with transportation services for his seventh grade year

    2017-2018 pursuant to his IEP dated June 19, 2017 due to his documented deficit in

    assessing risk and advocating for his personal safety, autism, and sensory needs. (JE

    #4; Testimony of CM2, DR2.)

 43. The Student‟s transportation services were terminated for his sixth grade year 2016-

    2017 without explanation. Father drove the Student to and from school each day for

    the duration of the 2016-2017 school year. (JE # 33; Testimony of Father.)

 44. The Student‟s May 11, 2016 IEP, which provided the educational programming for

    his sixth grade year, stated that the Student had difficulty with transitions and

    required prompting and support to move from class to class throughout the school. It

    also stated that he struggled with impulse control in less structured environments. He

    did not handle transitions well. He lacked control of his body and spatial awareness.

    He bounced off walls and spun around when walking in the halls, he would scream,

    shout out, and mimic inappropriate behaviors seen in peers. (JE #4; Testimony of

    CM2.) The Student‟s parents expressed their concerns regarding his ability to safely

    transport himself to and from school. (JE #4, PE #9; Testimony of Father.)

 45. CM2 received a letter from the Student‟s therapist indicating that the Student needed

    transportation services due to his emotional dysregulation and maladaptive behaviors

    that compromised his safety. An IEP meeting was not convened to review this

    document. (Testimony of CM2; PE #9.)

 46. The District has a written guideline for transportation services. (Testimony of CM2;

    DE #3.)




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 14 of 52 PageID #:595


 47. At the time the IEP team terminated the Student‟s transportation services, it had no

     data to indicate that the Student no longer had safety concerns related to street signs

     and following the rules of the road. (Testimony of CM2.)

 48. The Student has documented difficulties with self-management and self-control and

     can be impulsive related to his diagnosed autism spectrum disorder. He may be able

     to develop the skills to self-transport to school with appropriate well-evaluated

     training, however, he is currently unable to do so. (Testimony of Dr. M; PE #1.)

 49. The Student had an abnormal interest in and was preoccupied by trains and buses to

     the extent that examining same jeopardized his safety. (PE #6; Testimony of CM2,

     Dr. M.)

 50. The Parents were not provided with written notice of the decision to terminate the

     Student‟s transportation services. A discussion of transportation services was held at

     the May 11, 2016 IEP meeting. However, the transportation services were not

     terminated at that time. (Testimony of Father, CM2; JE #33; PE #6, 9.)

 51. The Internal Revenue Serviced mileage reimbursement rate for business purposes for

     2017 is 53.5 cents per mile.4

 52. It is 2.8 miles one-way from the Student's home to FES.5

 53. ISBE requires the District to provide 176 student attendance days per school year.

 54. This Hearing Officer finds, based upon the testimony and documentary evidence

     presented at hearing that the Student was eligible for transportation services, as a

     related service, for the 2016-2017 school year. The Student had documented

     difficulties with self-control and spatial awareness, was impulsive in less structured

 4
   This Hearing Officer took judicial notice of the IRS mileage reimbursement rate in effect at the time of
 this hearing.
 5
   This Hearing Officer took judicial notice of the average of the mileage of all possible direct routes
 between the Student's home and FES as listed on Google Maps and MapQuest in arriving at this
 determination.


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 15 of 52 PageID #:596


    environments and did not handle transitions around the school buildings well. He

    interests and impulsive behaviors related to his diagnosed autism spectrum disorder

    jeopardized his safety and ability to self-transport during the 2016-2017 school year.

 55. Parents were unaware that the Student‟s Behavioral Intervention Plan (BIP) was

    removed for the 2016-2017 school year. (Testimony of Father; JE #33.)

 56. The Student‟s May 11, 2016 IEP documented concerns with his behavior including

    impulse control, inability to handle transitions well, bouncing off walls and spinning

    around when walking in the halls, screaming and shouting out to seek and mimic

    inappropriate behaviors seen by peers to seek out attention. This happened four to

    five times per day. The Student made rude comments to peers and talked back to

    teachers. These behaviors were impeding the Student‟s learning or that of others.

    (Testimony of GE, CM1, CM2; JE #33.)

 57. The Student‟s May 18, 2015 IEP contained a Behavior Intervention Plan (BIP).

    However, no data related to this BIP was presented at the May 11, 2016 IEP meeting,

    the data was not shared with Parents, and the data was not made a part of the May 11,

    2016 IEP. The Student‟s BIP was removed for the 2016-2017 school year.

    (Testimony of CM2; JE #33, 37.)

 58. The Student had difficulty with work completion during the 2016-2017 school year.

    PARA worked with him in a small group setting of three students during the 2016-

    2017 school year. No one told her what she needed to do to support the Student. She

    assisted him with completing math. She developed her own incentive program in

    order to encourage him to complete his school work. She provided him with rewards

    for work completion. However, he would never complete all of his work. She did




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 16 of 52 PageID #:597


     not participate in the Student‟s IEP meetings or provide feedback to the team, as she

     was never asked to do so. (Testimony of GE, PARA.)

 59. The Student believed that no one liked him and that he had no friends. He

     perseverated on that thought and it impeded his ability to learn. The Student would

     come to PARA crying on a daily basis due to negative peer interactions. She worked

     with him to attempt to model appropriate behaviors with peers. She was not provided

     with any training on how to model appropriate behaviors. (Testimony of PARA.)

 Psychological Evaluation

 60. PSY6 performed the June 9, 2017 psychological reevaluation of the Student.

     (Testimony of PSY; JE #10.)

 61. PSY has not received any training specific to students with autism since she

     completed her Master‟s Degree program in the late 1990s. (Testimony of PSY.)

 62. PSY is not trained to administer the Autism Diagnostic Observation Schedule

     (ADOS). (Testimony of PSY.)

 63. The Autism Diagnostic Observation Schedule (ADOS) is the “gold standard” of

     assessment in regards to autism. It has a significant amount of research data. It is a

     standardization that allows a diagnosis with a good degree of certainty and validity.

     (Testimony of Dr. M.)

 64. At the time of her assessment, the Student shared with her that he felt angry; he did

     not have any friends; and he felt invisible. He did not like coming to school. He felt

     that other students did not like him, even though he tried to be nice, and that the

     teachers “picked on him.” (Testimony of PSY; JE #10.)



 6
  PSY is employed by the District as a school psychologist and has been so employed for 25 years. She
 holds a Master‟s Degree in school psychology. She is licensed by the State of Illinois as a school
 psychologist and also holds a bilingual endorsement for special education.


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 17 of 52 PageID #:598


 65. PSY administered the KTEA-III. The Student scored in the average range for letter

    and word recognition, reading comprehension and spelling. He scored below average

    in math concepts and application and low in math computation. These scores were

    significant because the Student was in a sixth grade general education math class.

    These scores were significantly below what would be expected of a student in an

    inclusion setting and this Student would struggle greatly. The Student scored low in

    written language composite, and very low in written expression. At the time, he was

    in a sixth grade general education language arts class. His written expression was

    significantly low as he functions at not even a first grade level and is placed in a sixth

    grade language arts class. (Testimony of PSY; JE #10.)

 66. Although the Student‟s KTEA-III assessment results reflected significant deficits in

    his math and written expression abilities, PSY testified that he received passing class

    grades and she thought he might be successful in his classes. (Testimony of PSY.)

 67. PSY provided the rating scales for the BASC-3 to Parents, Student, and three of the

    Student‟s teachers. The scores from all sources, in all areas, including externalizing

    problems, internalizing problems, school problems, behavioral symptoms index, and

    adaptive skills, were either in the At-Risk or Clinically Significant range indicating a

    high level of maladjustment. (Testimony of PSY; JE #10.)

 68. The BASC-3 protocols indicated that parent‟s rating of the Student produced a

    Consistency Index Score that fell within the Extreme Caution range. This may have

    indicated that the parent experienced an unusual amount of difficulty when

    completing the rating form. Caution was recommended when interpreting these

    scores and a follow up with the parent was recommended. However, PSY did not

    follow up. (Testimony of PSY; JE #10.)



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 18 of 52 PageID #:599


 69. The Student had thirty (30) documented incidents of misbehavior during the 2016-

    2017 school year. (Testimony of PSY; JE #10.)

 70. PSY observed the Student in his math and language arts classes. She observed the

    Student talking to the student next to him, making sounds, rocking, and not actively

    engaged. (Testimony of PSY; JE #10.)

 71. PSY administered the GARS-3 and concluded that, despite results of the GARS-3

    indicating a very likely probability of the Student having Autism Spectrum Disorder

    (ASD), she believed that the Student‟s behaviors were reflective of social-emotional

    issues rather than autism. (Testimony of PSY; JE #10.)

 72. PSY conceded that she struggled with her recommendations in this case because it

    was “not very clear cut” to her. (Testimony of PSY.)

 73. PSY conceded that there were concerns about the Student‟s behavior. However, she

    did not conduct any other assessments related to the Student‟s behavior. (Testimony

    of PSY; JE #10.)

 74. PSY concluded that the Student did not have ASD and recommended that the Student

    would benefit from relaxation training, problem-solving training, replacement

    behavior training, social skills training, contingency management, and behavior

    modeling. She also recommended that the Student participate in small group social

    skills training with peers which would be conducted by the school social worker.

    (Testimony of PSY; JE #10.)

 75. PSY‟s conclusions and recommendations led the Parents to seek an Independent

    Educational Evaluation (IEE) at their own expense by Dr. M. (Testimony of Father;

    PE #1.)




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 19 of 52 PageID #:600


 76. This Hearing Officer finds that PSY was a licensed, experienced school psychologist.

     However, she had no current training relative to working with Student‟s with ASD.

     While she administered assessments to the Student, she was not qualified to

     administer the ADOS which is the “gold standard” relative to diagnosing and

     understanding a student with Autism Spectrum Disorder. Further, while PSY

     administered the BASC-3, she did not follow the published instructions which

     recommended follow up with the Parents based up the scores. PSY conceded that

     “this was a difficult case” and “not very clear cut” to her. This led to confusion

     regarding her conclusions and recommendations.

 77. It is further found, based upon the testimony and documentary evidence presented at

     hearing that PSY fundamentally misunderstood the Student‟s disability and how it

     impacted him in the educational setting. PSY‟s recommendations were high-level,

     non-specific, and insufficient to address the Student‟s unique educational needs

     which resulted in generalized, inadequate educational programming. Documented

     behavioral difficulties continued to go unstudied and unaddressed.

 Social Work Evaluation

 78. SW7 is the school social worker. She has been the school social worker since April

     2017. (Testimony of SW.)

 79. SW performed the Student‟s social work reevaluation in May 2017. She conducted

     interviews with the Parents, the Student, the Student‟s teachers. She also provided

     the Strengths and Difficulties Questionnaire (SDQ) to GE and Father. As part of her

     assessment, she observed the Student in the classroom and at lunch. (Testimony of

     SW; JE #9.)

 7
  SW became a licensed school social worker in October 2016 and began working for the District in that
 capacity in March 2017.


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 20 of 52 PageID #:601


 80. SW has no specific training related to working with students with autism and has no

    specific training regarding behavioral supports for students with autism. (Testimony

    of SW.)

 81. SW did not know how the Student‟s autism disability affected him in the school

    setting. (Testimony of SW.)

 82. The Student exhibited off task behaviors and social emotional difficulties as he had

    trouble making friends. SW did not believe that these factors affected his ability to

    function in the classroom. (Testimony of SW.)

 83. SW did not provide any direct social work service minutes to the Student although his

    IEP required twenty (20) minutes per week of direct services in a separate class and

    she was the only school social worker at the Student‟s elementary school. The

    Student did not receive any social work services from February 6, 2017 through the

    end of the school year. (Testimony of SW; JE #33.)

 84. The Student had difficulties with focus and work completion. However, SW did not

    collect any behavior data. (Testimony of SW.)

 85. SW provided the Strengths and Difficulties Questionnaire (SDQ) to GE. The

    Student‟s total difficulties score was in the abnormal range. However, SW did not

    know what that meant. (Testimony of SW; JE #9.)

 86. The Student‟s May 11, 2016 IEP provided a social work goal to assist the Student

    with learning to make friends. There is no evidence that this goal was implemented

    and the IEP report card does not provide any progress reports. (Testimony of SW; JE

    #33, 9.)

 87. SW participated in the Student‟s June 9 & 19, 2017 IEP meetings. She recommended

    that the Student participate in a peer social skills group to increase his interaction with



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 21 of 52 PageID #:602


    other students. His June 2017 IEP contains a social work goal to increase his abilities

    to interact effectively with peers. This goal does not include the Student‟s present

    levels of performance relative to this goal. (Testimony of SW; JE #4.)

 88. The June 19, 2017 IEP does not provide for a peer social skills group. (Testimony of

    SW; JE #4.)

 89. The June 19, 2017 IEP, documented that the Student has difficulty regulating his

    emotions and this is negatively impacting him in the educational setting. However,

    no goals were set to address this. (Testimony of SW; JE #4.)

 90. The June 2017 IEP reflects that the Student is able to perform at grade level.

    However, the KTEA-III scores do not reflect this. (JE #4.)

 91. This Hearing Officer finds that SW is a licensed school social worker. However, she

    is clearly inexperienced and untrained. She performed a reevaluation of the Student

    in June 2017. However, she lacked training relative to students with ASD and was

    unable to interpret and explain the results of the assessments she administered. SW

    did not understand the Student‟s disability and how it impacted him in the educational

    setting and was unable to competently recommend educational programming to

    address the Student‟s documented deficits. Further, SW did not provide the Student

    with the required weekly social work service minutes from February 6, 2017 through

    the end of the school year.

 Independent Psychological Evaluation

 92. Dr. M performed a psychological evaluation in July 2017. Dr. M is a licensed clinical

    psychologist. He holds a license in clinical psychology, a license or certificate in

    school psychology, and a license as an early intervention specialist in the State of

    Illinois. He holds a Master‟s Degree in special education with a focus on emotionally



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 22 of 52 PageID #:603


    disturbed children. He is in private practice and also works as a consultant at the

    Pediatric Developmental Center at Advocate Illinois Masonic Medical Center. He

    has received training in the evaluation of children with autism and has taught courses

    on psychology and cultural diversity issues in children with disabilities. Dr. M is an

    expert in the evaluation of and educational planning for culturally diverse children

    with disabilities. This is uncontroverted by the District. (Testimony of Dr. M; PE #1,

    21.)

 93. The following methods of assessment were used with the Student: clinical interviews

    of Mother, Father, and Student; school records review; Autism Diagnostic

    Observation Scale-2 (ADOS-2); Social Communication Questionnaire Lifetime and

    Situational forms (SCQ); Adaptive Behavior Assessment System (ABAS-3);

    Behavior Assessment for Children-3 (BASC-3); Woodcock-Johnson Achievement

    Test-III. (Testimony of Dr. M; PE #1.)

 94. The ADOS-2 and SCQ are gold standard assessments in the diagnosis and evaluation

    of autism. SCQ is a multifaceted valid assessment. It is a standardized measure of

    autism that is done directly with the child, and is the most valid and most reliable

    questionnaire. (Testimony of Dr. M; PE #1.)

 95. The Student has a primary diagnosis of autism. It is fundamental to understand this

    because it means that he is able to speak and is fluent, however, he does not fully

    understand. He is unable to understand nuances, both receptive as well as expressive.

    Receptively, he may not always understand what is said to him or what the class

    assignment specifically may be. Expressively, it may be misleading to go by the

    words the Student uses because he may not have the emotional connection or

    meaning attached to it, or because he may be meaning something else, in terms of



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 23 of 52 PageID #:604


    social communication. Another element of autism is the pattern of restricted and

    repetitive behaviors. His rigidity and difficulty with transitions creates potential

    behavioral concerns in the classroom situation and social situations. (Testimony of

    Dr. M; PE #1.)

 96. The ABAS-3 scores reflect that he is not demonstrating or showing the social skills

    that are necessary to be functional in daily living. (Testimony of Dr. M; PE #1.)

 97. The BASC-3 allows comparisons, across reporters, of clinical behavioral and

    adaptive behavioral concerns. It is a widely-used, highly regarded instrument. It

    reflects an elevated “F” score for the Student which indicates that the Student does

    not feel very good about himself. He has experienced a great deal of failure and

    frustration and feels very inadequate. He does not seem to feel safe or accepted at

    school. This is consistent with the interview of the Student, observations of the

    Student, school reports and the Parents‟ reports. (Testimony of Dr. M; PE #1.)

 98. The Woodcock-Johnson is a standardized measure of academic achievement. The

    Student has average intellectual abilities. However, the academic achievement results

    reflect that the Student‟s reading is at a 4th grade equivalency. His math scores are at

    a 2nd grade level reflecting difficulty with calculation and math fluency. His written

    language scores are at a 4th grade level. This illustrates that his autism and emotional

    behavioral concerns are impacting his academic functioning in the classroom.

    (Testimony of Dr. M; PE #1.)

 99. The Student has significant impairment in social functioning. He has trouble getting

    along with others and does not have friends, although he would very much like to

    have friends. He feels that he is hated and disliked by others and does not have any

    same-age peers. He also has very limited insight as to why these issues are issues and



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 24 of 52 PageID #:605


    what his role may be in social conflict. This is typical of autism. (Testimony of Dr.

    M; PE #1.)

 100.   The Student has Attention Deficit Hyperactivity Disorder (ADHD) and

    Oppositional Defiant Disorder (ODD).

 101.   Based upon his assessments and evaluation, Dr. M recommended a functional

    behavior assessment and implementation of a behavior intervention plan; structured

    social skills group; parent training in order modify and improve behaviors and to

    achieve consistency across the home and school settings; attention, math, study and

    adaptive recommendations. The structured socials skills group would be for 45 to 60

    minutes per week. (Testimony of Dr. M; PE #1.)

 102.   The cost to Parents of Dr. M‟s evaluation was $4,000.00. (Testimony of Dr. M;

    PE #2.)

 103.   This Hearing Officer finds the testimony of Dr. M to be credible and persuasive.

    Dr. M‟s academic background, training, and extensive experience working with

    culturally diverse students with social-emotional difficulties and autism, combined

    with his direct observations of the Student, establish him as a highly qualified,

    credible and persuasive witness.

 Behavior Interventions

 104.    The Student‟s May 15, 2015 IEP provided for a Behavior Intervention Plan

    (BIP). The Student‟s May 11, 2016 IEP removed the Behavior Intervention Plan and

    instead provided for accommodations and modifications and paraprofessional support

    to assist the Student with his behavioral difficulties. (Testimony of BCBA1, BCBA2;

    JE #33.)




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 25 of 52 PageID #:606


 105.   The Student did not receive the following behavior supports required by his May

    11, 2016 IEP: (1) a daily, positive behavior system with an incentive related to trains;

    (2) a check in/check out system; (3) an aide to redirect him and keep him on task

    during transitions and during class; (4) implementation of his social work goal related

    to remaining on task and developing appropriate relationships; (5) implementation of

    his goal to attend to teacher directed, non-preferred tasks. (Testimony of GE, CM1,

    PARA, SW, BCBA1, BCBA2; JE #33.)

 106.   On June 19, 2017, the IEP team met and created a BIP. However, the BIP was

    created without data regarding target behaviors, as target behaviors were not

    identified. Additionally, the information used to develop the BIP was inaccurate.

    The Functional Behavior Assessment (FBA) identified non-compliance as a target

    behavior which occurred 100% of the time, in the general education classroom. This

    information was inaccurate. (Testimony of CM1, GE, BCBA1, BCBA2; JE #4.)

 107.   An FBA requires data so that a function of the behavior can be developed. A BIP

    that does not identify target behaviors and does not use data collected relative to those

    target behaviors is fundamentally flawed. (Testimony of BCBA1, BCBA2.)

 108.    The Student‟s May 11, 2016 IEP provided paraprofessional support in the

    general education setting; special education setting; in gym, music, art classes; in the

    hallways and throughout the school setting. (JE #33.)

 109.   PARA did not provide support to the Student in the general education setting or

    during transitions. She supported the Student in his special education math class

    only. (Testimony of PARA, BCBA2.)

 110.   Based upon the testimony and documentary evidence presented at hearing, this

    Hearing Officer finds that the Student was not provided with the following behavior



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 26 of 52 PageID #:607


     supports required by his May 11, 2016 IEP: (1) a daily, positive behavior system

     with an incentive related to trains; (2) a check in/check out system; (3) an aide to

     redirect him and keep him on task during transitions and during class; (4)

     implementation of his social work goal related to remaining on task and developing

     appropriate relationships; (5) implementation of his goal to attend to teacher directed,

     non-preferred tasks. It is further found that the Student was not provided with the

     paraprofessional support required by his May 11, 2016 IEP, as PARA only provided

     support during his special education math class.

 111.    The Student‟s June 19, 2017 IEP reflects the Student‟s need for paraprofessional

     support. However, paraprofessional support is not provided as no data had been

     collected related to this need. (Testimony of JE #4.)

 112.    BCBA18 completed a functional behavior assessment in June 2017. She

     conducted records reviews, direct observation of the Student for six (6) hours,

     interviews with staff who work directly with the Student, and an analysis of behavior

     observation data which she collected. BCBA1 ultimately concluded that the Student

     did not require a BIP. She based her conclusions on reports from staff indicating that

     the Student had difficulty staying focused to complete tasks but was able to be

     successful with adult redirection and prompts; observed behaviors of the Student; and

     records review including a letter from the Student‟s outside psychiatrist which

     indicated that the Student was emotionally dysregulated, had deficits with emotional

     reciprocity, and had an inability to share emotions, and had inflexible adherence to

     routines. (Testimony of BCBA1; JE #11.)



 8
  BCBA1 is employed by the District. She is the manager of the Autism and Behavioral Health Support
 Team and is a Board Certified Behavior Analyst. She holds a Master‟s Degree in Special Education and
 Communication Disorders.


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 27 of 52 PageID #:608


 113.   BCBA1 concluded from her observations that she believed that the Student was

    being bullied by peers. She recorded twenty-three (23) comments made to the

    Student by peers within a twenty-eight (28) minute lunch period. She did not provide

    this data to the IEP team or to Parents and she did not include it in her report.

    (Testimony of BCBA1.)

 114.   During her observations, BCBA1 observed the Student talking to peers, raising a

    hand to respond to a question, and completing work in class. (Testimony of BCBA1;

    JE#11.)

 115.   During her testimony at hearing BCBA1 repeatedly stated that she required more

    information regarding the Student‟s behaviors and conceded that additional data

    needed to be collected with regard to these behaviors. (Testimony of BCBA1.)

 116.   This Hearing Officer finds BCBA1‟s findings to be contrary to the evidence

    presented at hearing and therefore, not credible. BCBA1‟s assertion that staff found

    him to be successful with adult redirection is not supported by the testimony of the

    staff who worked with the Student on a daily basis including GE, PARA, CM1. In

    addition, BCBA1‟s noted behavioral observations failed to include the off task

    behaviors, inattention, work refusal, and work completion issues frequently raised by

    teachers and staff, and her conclusion that these behavioral difficulties did not impede

    his learning are contrary to the overwhelming testimony of the teachers and staff who

    worked with the Student on a daily basis. BCBA1 repeatedly stated that she needed

    more information regarding the Student‟s behaviors and conceded that additional data

    needed to be collected.

 117.   SC provided interventions in response to the Student‟s incidents of misbehavior

    during the 2016-2017 school year. He met with the Student every day and would talk



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 28 of 52 PageID #:609


     to the Student about his behavior and would work with him to model appropriate

     behaviors with peers. SC did not record any data related to these interventions with

     the Student. He provided interventions frequently. However, the Student made very

     little progress despite the interventions. (Testimony of SC; JE #14.)

 118.    SC investigated the incidents of alleged bullying related to the Student and did not

     believe that the Student was being bullied by peers. (Testimony of SC.)

 119.    Conflicting testimony was presented at hearing regarding the bullying of the

     Student by peers. This Hearing Officer finds that the Student‟s perceptions and

     behavior deficits related to his ASD diagnosis and the school staff‟s fundamental

     misunderstanding of his disability impeded his ability to make educational progress.

 120.    BCBA1‟s conclusions prompted Parents to seek an outside evaluation from

     BCBA2. (Testimony of Father; PE #5, 22.)

 121.    BCBA29 evaluated the Student in June 2017. As part of her evaluation she

     reviewed the Student‟s educational records, observed him in the classroom, and

     interviewed CM1.

 122.    During her observations of the Student, BCBA2 observed the Student‟s off task

     behaviors and further noted that it appeared that the Student did not know how to

     proceed with the instruction elicited by the teacher. She further observed mild

     rocking behavior for a short duration of time. The Student‟s behaviors impeded his

     learning. (Testimony of BCBA2; PE #5.)

 123.    CM1 had enacted a point earning system in May 2017. However, it had not

     worked as it was impossible for the Student to earn the reward at the end of the week.




 9
  BCBA2 is employed by The Autism Therapy Group as a Board Certified Behavior Analyst. She has been
 employed working with students with autism for five years. (Testimony of BCBA; PE #22.)


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 29 of 52 PageID #:610


    The number of points needed was too high, ratings were subjective per the teachers

    and varied too much between instructors. (Testimony of BCBA2; PE #5.)

 124.   The Student‟s off task behaviors need to be further defined and additional data

    needs to be collected regarding these off task behaviors. (Testimony of BCBA1,

    BCBA2.)

 125.   BCBA2 recommended additional data collection, a behavior intervention plan,

    and the need for a social skills group and peer model for the Student. (Testimony of

    BCBA2.)

 126.   This Hearing Officer finds the testimony of BCBA2 to be credible and persuasive.

    Based upon her education, training and experience, BCBA2 is a qualified, licensed

    BCBA. Her observations were consistent with the overwhelming testimony of the

    teachers and staff members who worked with the Student on a daily basis. Her

    recommendations were based upon her knowledge, training and experience and were

    consistent with the recommendations provided by Dr. M.

 127.   The cost to Parents of BCBA2‟s evaluation was $975.00. (Testimony of BCBA2;

    PE#4.)

                               CONCLUSIONS OF LAW

        Based upon the above Findings of Fact, the arguments of Parent and counsel, as

 well as this Hearing Officer‟s own legal research, the Conclusions of Law of this Hearing

 Officer are as follows:

 Free Appropriate Public Education (FAPE)

        The Individuals with Disabilities Education Act (“IDEA”) guarantees children

 with disabilities the right to a free, appropriate, public education (“FAPE”). 20 U.S.C.

 §1412(a)(1). In order to determine whether a school district has provided a FAPE



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 30 of 52 PageID #:611


 requires the determination of whether the school district:         (1) complied with the

 procedural requirement(s) of IDEA, and (2) developed an Individualized Education

 Program (“IEP”) that is “reasonably calculated to enable the child to received educational

 benefits.”   Board of Education of the Hendrick Hudson Central School District,

 Westchester County et. al. v. Rowley, 458 U.S. 176, 206, 102 S.Ct. 3034 (1982).

 Procedural Violation:

 A procedural violation does not result in a denial of FAPE unless (1) it impeded the

 student‟s right to a FAPE, (2) significantly impeded the parent‟s opportunity to

 participate in the decision-making process regarding the provision of FAPE, or (3) caused

 the deprivation of educational benefit. 34 C.F.R. 300.315(a)(2).

 In the instant matter, Parents allege that the Student was denied FAPE when the District

 significantly impeded the Parents‟ opportunity to participate in the decision-making

 process by not providing them with qualified Spanish/English interpreters at IEP

 meetings and not providing them with Spanish translation of key special education

 documents including IEPs, evaluation reports, notices, consents, and IEP team member

 excusal forms from May 11, 2016 to the present.

 “[T]he informed involvement of parents” is central to the IEP process. Winkelman v.

 Parma City School Dist. (2007) 550 U.S. 516, 524 [127 S.Ct. 1994]. IDEA requires

 school districts to develop an IEP for each child with a disability, with parents playing a

 “significant role” in this process. Schaffer v. Weast, 546 U.S. 49, 53, 126 S.Ct. 528. The

 parents of a child with a disability must be afforded an opportunity to participate in

 meetings with respect to the identification, evaluation, and educational placement of the

 child; and the provision of FAPE to the child. 34 C.F.R. §300.501(a). To that end, the

 federal regulations of the IDEA require a public agency to “take steps to ensure that one or



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 31 of 52 PageID #:612


 both parents of a child with a disability are present at each IEP team meeting, or are afforded

 the opportunity to participate.” 34 C.F.R. §300.322(a). The IEP is developed by a team that

 must include the parents. 34 CFR §300.321(a)(1).          The regulations contain procedural

 safeguards that require that the public agency “take whatever action is necessary to ensure

 that the parent understands the proceedings of the IEP meeting, including arranging for an

 interpreter for parents with deafness or whose native language is other than English.” 34

 C.F.R. §300.322(e).     The explicit naming of an interpreter in the IDEA indicates the

 importance of this role. The interpreter must be someone qualified to provide accurate

 interpretation services “to ensure that the parent understands the proceedings.” 34 C.F.R.

 §300.322(e).

 In the instant matter, the testimony clearly illustrated that Parents communicate and are fluent

 in Spanish. Mother speaks, reads, and writes in Spanish only. This was uncontroverted at

 hearing. (FF # 6.) Father speaks primarily Spanish and reads and writes only in Spanish.

 Father has some ability to understand English. (FF #7.) However, the witnesses who

 testified that they spoke to him in English testified that they were not sure if he understood

 them and would use a bilingual staff member to interpret if there was important information

 to convey. (FF #11-12.) Both Parents participated at hearing, in Spanish, with the assistance

 of simultaneous Spanish/English interpreter services. (FF #9-10.) This Hearing Officer

 observed that Father, occasionally, during his hearing testimony, would begin to answer a

 question before the English to Spanish interpretation was complete. When he did so, Father

 always provided his answers in Spanish. From these observations, along with the testimony

 presented at hearing, this Hearing Officer finds that Father has some ability to understand

 English. However, he is far from fluent and is clearly more comfortable communicating his

 message in Spanish.




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 32 of 52 PageID #:613


 While the District maintains that it provided interpretation services to the Parents at IEP

 meetings, this Hearing Officer finds to the contrary.       The testimony and documentary

 evidence presented at hearing clearly illustrates that the District uses bilingual staff members

 as interpreters at IEP meetings. (FF #14.) These staff members are not trained or certified

 language interpreters and often perform a dual role at IEP meetings, that of clinician in a

 specific area and that of interpreter. (FF #15-16, 20.) These bilingual staff members are not

 trained in the specific terminology and vocabulary needed to interpret at IEP meetings. (FF

 #17-18.) Information was often summarized for Mother and Father while the IEP meeting

 conversation continued in English causing Parents to miss portions of the information. (FF

 #27.) These practices were contrary to the District‟s own written policy and that of the

 United States Department of Education. (FF #13.)

 This Hearing Officer finds it significant that the IDEA specifically states that “[t]he public

 agency must take whatever action is necessary to ensure that the parent understands the

 proceedings of the IEP Team meeting, including arranging for an interpreter for parents with

 deafness and whose native language is other than English.” 34 C.F.R. §300.322(e). This

 Hearing Officer interprets this specific language of the IDEA to require the use of a qualified

 interpreter. The IDEA does not state that any bilingual individual will suffice and the District

 has failed to provide any case law or other points of authority to support its position that any

 bilingual staff member is in fact a qualified interpreter. This Hearing Officer finds that to be

 a qualified interpreter, a bilingual individual must have a proficiency assessment and

 training on the code of conduct and standards of practice, common errors made by

 untrained interpreters, the importance of a pre-encounter session with the person for

 whom he/she is interpreting, and the necessary vocabulary and terminology required for

 the setting in which he/she is interpreting. A qualified interpreter must be neutral and

 impartial and must be the voice of the message only. (FF #21-25.) The bilingual staff



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 33 of 52 PageID #:614


 members performing interpreter services at the Student‟s IEP meetings from May 11, 2016 to

 the present were not qualified to do so and do not meet the IDEA‟s requirement of ensuring

 meaningful participation by the Parents.

 Based upon the above, this Hearing Officer finds that the District denied the Student FAPE

 when it significantly impeded the Parents‟ opportunity to participate in the decision-making

 process, i.e. the Student‟s IEP meetings from May 11, 2016 to the present, by failing to

 provide trained, certified Spanish/English language interpreters. The testimony is clear.

 Parents‟ native language is Spanish.       Neither Mother nor Father is fluent in English.

 Technical IEP meetings, conducted in English, with summarized information provided by

 untrained bilingual staff members, were incomprehensible to the Student‟s Parents. Father

 did not feel like a member of the IEP team as discussions were held in English and decisions

 were predetermined. (FF #38.) The fact the Parents‟ were unaware that the Student‟s

 transportation services were terminated and he was reassigned to his neighborhood school,

 GES, for the 2016-2017 school year (FF # 28, 32) serves to further illustrate that Parents

 were not able to meaningfully participate in the Student‟s IEP process. Additional support is

 Father‟s credible testimony that Parents were unaware that the Student‟s Behavioral

 Intervention Plan had been removed despite the Student‟s on-going, documented behavioral

 difficulties. (FF #55.)

 As a remedy for the District‟s denial of FAPE to the Student by failing to provide Mother and

 Father with qualified interpreter services at IEP meetings, this Hearing Officer orders the

 District to provide qualified Spanish/English language interpreter services to the Parents at all

 future IEP meetings. Interpreters provided during this period must undergo a proficiency

 assessment, be trained and be certified in Spanish/English interpretation. Interpreters must be

 trained on the code of conduct and standards of practice, common errors made by

 untrained interpreters, the importance of a pre-encounter session with the person for



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 34 of 52 PageID #:615


 whom he or she is interpreting, and the necessary vocabulary and terminology required

 for the IEP educational setting. The interpreters must be neutral and impartial, must

 perform no other role at the IEP meetings, and must ensure confidentiality, accuracy,

 respect, impartiality, and role boundaries. This is quite simply what IDEA requires.

 Parents also allege that the Student was denied FAPE when the District significantly

 impeded the parents‟ opportunity to participate in the decision-making process by not

 providing them with Spanish translation of key special education documents including

 IEPs, evaluation reports, notices, consents, and IEP team member excusal forms from

 May 11, 2016 to the present. IDEA provides the parents of a child with a disability the

 right to inspect and review all education records with respect to the identification, evaluation,

 or educational placement of the child, and the provision of a free appropriate public

 education to the child. 34 C.F.R. §300.501(a). Further, the IDEA and regulations make a

 clear connection between the ability to participate in special education meetings and the

 ability to review school documents. The regulations further provide that the school “must

 give the parent a copy of the child's IEP at no cost to the parent.” 34 C.F.R. §300.322(f).

 In addition to providing access to certain documents, the IDEA explicitly requires that certain

 documents must be translated and that procedures must be implemented for the translation of

 those documents. The IDEA requires that “written prior notice” be provided to the parents of

 a child with a disability whenever a change is proposed or refused regarding the

 “identification, evaluation, or educational placement of the child, or the provision of a free

 appropriate public education to the child.” 20 U.S.C. § 1415(b)(3)(A-B); 34 C.F.R.

 §300.503(a)(1). This written prior notice must be provided “in the native language of the

 parents, unless it clearly is not feasible to do so.” 20 U.S.C. § 1415(b)(4); 34 C.F.R.

 §300.503(c)(1)(ii). The Supreme Court explained in Schaffer v. Weast that parents must be

 provided written prior notice of any changes in the IEP. 546 U.S. 49, 53 (2005).



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 35 of 52 PageID #:616


 IDEA regulations also require that all information relevant to activities for which parental

 consent is sought for children with disabilities be provided in the parents‟ native language.

 34 C.F.R. §300.9(a),(b). Parental consent is not valid unless “the parent has been fully

 informed of all information relevant to the activity for which consent is sought, in his or her

 native language.” 34 C.F.R. §300.9(a),(b). In Letter to Boswell, OSEP explains that districts

 have an obligation to ensure that parents understand IEP team meetings and are fully

 informed at any time consent is required. 49 IDELR 196 (2007). OSEP explains that “[f]or

 parents who read in their native language, providing the parents with written translations of

 the IEP documents may be one way for a school district to demonstrate that the parent has

 been fully informed of their child's educational program.” Id. at 2. However, if a parent does

 not read in her native language, a written translation would fail to demonstrate that a parent is

 fully informed. Id. Letter to Boswell clarifies that a school district must demonstrate that it

 ensures meaningful parental participation in the development of the student‟s IEP.

 In the instant matter, the testimony and documentary evidence is overwhelming and

 uncontroverted.    Mother and Father did not receive any IEPs or related documents

 translated into their native language. They did not receive consents to evaluate, IEPs,

 evaluation reports, excusal of IEP team member documents, or IEP progress reports in

 Spanish. (FF#37.) The only document ever received by Parents in Spanish was the

 procedural safeguards. (FF#39.) Based upon Father‟s demeanor at hearing, this Hearing

 Officer finds that he was candid and credible when he testified that he signed documents

 in English not knowing what those documents said and after being advised by the staff

 member assigned to translate that there was no problem with the documents. (FF #40.)

 This Hearing Officer finds that this did not constitute fully informed consent and resulted

 in the Student‟s enrollment in a different elementary school than the one he had attended

 since second grade, denial of transportation services, elimination of the Student‟s BIP


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 36 of 52 PageID #:617


 despite documented behavioral difficulties, and uninformed consent for the Student‟s

 triennial reevaluation. For these reasons, this Hearing Officer finds that the District

 denied FAPE to the Student when it failed to provide key special education documents

 including consents to evaluate, IEPs, evaluation reports, excusal of IEP team member

 documents, or IEP progress reports in Spanish from May 11, 2016 to the present.

 Further, this Hearing Officer has taken judicial notice of the fact that many of the form

 special education documents including consents and excusal of IEP team members are

 available on ISBE‟s website for use by all Illinois school districts.

 As a remedy for the District‟s denial of FAPE to the Student by failing to provide Mother and

 Father with translated IEP documents, this Hearing Officer orders the District to provide the

 Student‟s key special education documents, including consents to evaluate, IEPs, evaluation

 reports, excusal of IEP team member documents, and IEP progress reports translated into

 Spanish. This includes the specific contents of the Student‟s IEP and IEP progress

 reports, related to his disability, his complete educational programming, and his

 documented progress. The documents must be translated into Spanish by a certified,

 qualified Spanish/English translation service.      This is quite simply what the IDEA

 requires.

 Related Services

        The IDEA “defines a „free appropriate public education,‟ pursuant to an IEP to be

 an educational instruction specially designed . . . to meet the unique needs of a child with

 a disability 20 U.S.C. §1401(29), coupled with any additional „related services‟ that are

 „required to assist a child with a disability to benefit from [that instruction],‟” 20 U.S.C.

 §1401(26)(A). Winkelman v. Parma City School Dist.(2007), 550 U.S. 516, 524[127

 S.Ct. 1994]. Under the IDEA, “related services means transportation and such



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 37 of 52 PageID #:618


 developmental, corrective, and other supportive services as are required to assist a child

 with a disability to benefit from special education . . .” 34 C.F.R. 300.34(a).

 Transportation is defined under the IDEA and can include travel to and from school and

 between schools; travel in and around school buildings; and specialized equipment such

 as special or adapted buses, lifts, and ramps. 34 C.F.R. 300.34(c)(16). A child‟s IEP team

 is responsible for determining both if transportation is required to assist a child with a

 disability to benefit from special education and related services, and how the transportation

 services should be implemented. Questions and Answers on Serving Children with

 Disabilities Eligible for Transportation, 53 IDELR 268 (OSERS 2009). “If a child's

 disabilities create unique needs that make it especially problematic to get the child to school

 in the same manner that a nondisabled child would get to school in the same circumstances,

 then transportation may be an appropriate related service.” Letter to Hamilton, 25 IDELR

 520 (OSEP Sept. 12, 1996).

         In the instant matter, the Student was approved for and provided with transportation

 services for 2015-2016 school year and for the 2017-2018 school year based upon his

 documented deficit in assessing risk and advocating for his personal safety, his autism

 diagnosis, and his sensory needs. (FF # 41-42.) The Student was unable to safely

 transport himself to and from school unaided due to difficulties with self-management

 and self-control and difficulty controlling impulses related to his disability. (FF #44, 48.)

 The Student‟s transportation services were terminated for the 2016-2017 school year

 despite the fact that the IEP team had no data to indicate that the Student no longer had

 safety concerns navigating to and from school. On the contrary, documented concerns

 were raised by Parents and the Student‟s treating therapist that the Student‟s disability

 prevented him from safely transporting himself to and from school. (FF #43-45.) The




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 38 of 52 PageID #:619


 Student‟s Father transported him to and from school daily for the 2016-2017 school year.

 (FF#43.)


 This Hearing Officer finds that based upon the testimony and documentary evidence

 presented at hearing that the Student was eligible for transportation services, as a related

 service, for the 2016-2017 school year. The Student had documented difficulties with

 self-control and spatial awareness, was impulsive in less structured environments and did

 not handle transitions around the school buildings well. (FF #44.) His interests and

 impulsive behaviors related to his diagnosed autism spectrum disorder jeopardized his

 safety and ability to self-transport during the 2016-2017 school year. (FF # 45,48.) It is

 further found that Father transported the Student to and from school for the 2016-2017

 school year. (FF #43.) Therefore, Father is entitled to reimbursement for the daily round

 trip mileage between the Student‟s home and school, 11.2 total miles each day, for the

 176 student attendance days required by the State of Illinois, at the Internal Revenue

 Service business mileage reimbursement rate of 53.5 cents per mile. This is a total sum

 of $1,054.59. The District may provide proof that a lesser reimbursement amount is due

 based upon documented Student absences and non-attendance days during the 2016-2017

 school year. Said proof of documented Student absences and non-attendance days must

 be provided to Parents‟ counsel and ISBE within thirty (30) days of entry of this Order.


 Standards for Evaluations

 The District has the burden of proof for the appropriateness of its evaluations. 105 ILCS

 5/14-8.02(b); Board of Education of Murphysboro Community Unit School District No.

 186 v. Illinois State Board of Education, 41 F.3d 1162, 1167, 1169 (7th Cir. 1994). A

 parent has the right to an independent educational evaluation (IEE) paid for at public




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 39 of 52 PageID #:620


 expense if the District is unable to show that its evaluation is appropriate. 34 C.F.R.

 300.502(b)(2)(i). An appropriate evaluation is one which complies with the pertinent

 federal and state regulations. Krista P. v. Manhattan School District, 255 F. Supp.

 2d873, 887 (N.D. Ill. 2003).

        An evaluation must assess a student in all areas related to the suspected disability,

 and be sufficiently comprehensive to identify all of the Student‟s special education and

 related service needs, whether or not linked to the disability category in which the child

 has been classified. 34 C.F.R §300.304(c). When conducting an evaluation, the District

 must use a variety of assessment tools and strategies to gather relevant functional,

 developmental and academic information about the child. 34 C.F.R. §300.304(b)(1).

 The evaluation process must not use any single measure or assessment as the sole

 criterion for determining whether a child is a child with a disability and for determining

 an appropriate educational program for the child.       34 C.F.R. §300.304(b)(2).      The

 evaluator must use technically sound instruments that may assess the relative contribution

 of cognitive and behavioral factors, in addition to physical or developmental factors. 34

 C.F.R. §300.304(b)(3). In addition, the District must ensure that the assessments and

 other evaluation criteria are selected and administered so as not to be discriminatory on a

 racial or cultural basis; are provided and administered in the language and form most

 likely to yield accurate information on what the child knows and can do academically,

 developmentally, and functionally, unless it is not feasible to so provide or administer;

 are used for the purposes for which the assessments or measures are valid and reliable;

 are administered by trained and knowledgeable personnel; and are administered in

 accordance with any instructions provided by the producer of such assessments. 34

 C.F.R. §300.304(c). The Illinois School Code identifies a “qualified professional” as an



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 40 of 52 PageID #:621


 individual who holds credentials to evaluate the child in the domain or domains for which

 an evaluation is being sought. 105 ILCS 5/14-8.02(g-5). In addition, the Illinois School

 Code sets the standard of “a carefully completed case study.” 105 ILCS 5/14-8.02(6).

 Psychological Evaluation

           Parents contend that the District‟s psychological evaluation failed to assess the

 Student in all areas of suspected disability and this contention is supported by the hearing

 record.

           Evaluations must be administered by “trained and knowledgeable personnel,”

 pursuant to 34 C.F.R. 300.304(c)(1)(iv). PSY performed the testing and evaluations of

 the Student. PSY administered the KTEA-III, BASC-3 and GARS-3 which are all

 standardized instruments widely used in the field of school psychology. PSY was not

 trained to administer the ADOS which is the “gold standard” assessment for autism.

 (FF#62-63, 65-68, 71.) PSY also performed classroom observations of the Student and

 reviewed current and past Student records. She completed the Psychological Report, and

 attended the IEP Team meeting on June 19, 2017.              (FF#60.)    While PSY was an

 experienced school psychologist and possessed the requisite credentials to conduct the

 evaluations that she administered (FF #60), she lacked specific training related to

 students with autism and was not qualified to administer the ADOS, a standardized,

 researched based assessment used to identify students with autism. (FF #61-63.)

           An evaluation must assess a student in all areas related to the suspected disability,

 and be sufficiently comprehensive to identify all of the Student‟s special education and

 related service needs, whether or not linked to the disability category in which the child

 has been classified. 34 C.F.R §300.304(c). PSY assessed the Student in the areas of

 academic achievement and social emotional functioning. (FF#65-68.) However, the



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 41 of 52 PageID #:622


 Student‟s academic functioning reflected by the KTEA-III scores raised concerns and

 was inconsistent with the grades he received. However, PSY failed to obtain information

 regarding the reasons for the inconsistencies. (FF#65-66.) There were noted concerns

 and behavioral deficits that PSY conceded she failed to assess. (FF#73.) Further, the

 Parent‟s scores on the BASC-3 indicated that they should be viewed with extreme

 caution and recommended follow up with the Parent. PSY failed to follow up. (FF #67-

 68.) PSY concluded that she did not believe that the Student had ASD. (FF#74.) She

 conceded that she struggled with her recommendation and that the case was “not very

 clear cut” to her. (FF #72.) Further PSY‟s recommendations were high-level and non-

 specific. PSY fundamentally misunderstood the Student‟s disability and failed to provide

 specific recommendations which addressed the Student‟s unique educational needs and

 deficits. (FF#76-77.) Based upon the testimony and documentary evidence presented at

 hearing, the Hearing Officer finds that the District Psychological Evaluation conducted

 on June 9, 2017 was inappropriate. It failed to assess this Student in all areas related to

 the suspected disability, and failed to be sufficiently comprehensive to identify all of the

 Student‟s special education and related service needs. It was simply not a “carefully

 completed case study.”

 Social Work Evaluation

        Evaluations must be administered by “trained and knowledgeable personnel,”

 pursuant to 34 C.F.R. 300.304(c)(1)(iv). Based upon the findings (FF# 78, 91) above,

 SW is a licensed school social worker. However, she is inexperienced and untrained.

 Further, she had no specific training related to working with students with autism or

 relating to behavior supports for students with autism. She did not know how the

 Student‟s disability affected his ability to function in the classroom. (FF #79-81.) Based



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 42 of 52 PageID #:623


 upon her lack of experience and training, SW does not qualify as “trained and

 knowledgeable personnel” pursuant to 34 C.F.R. 300-304(c)(1)(iv).

        In conducting the evaluation, the District must use a variety of assessment tools

 and strategies to gather relevant functional, developmental, and academic information

 about the child to assist in determining the content of the IEP including information

 provided by the parents of the child and current classroom based observations. 34 C.F.R.

 300.304(b)(1)(ii) and 34 C.F.R. 300.305(a)(1)(ii).      SW provided the Strengths and

 Difficulties Questionnaire, however she did not know how to interpret the results of said

 assessment. (FF# 79, 85.) SW did not understand the Student‟s disability and how it

 impacted him in the educational setting. She knew the Student had difficulty with focus

 and work completion, however, she did not collect any behavior data. She was unable to

 competently recommend educational programming to address the Student‟s documented

 deficits. (FF#81-84, 87.) Further, SW did not provide the Student with the required

 weekly social work service minutes from February 6, 2017 through the end of the school

 year. (FF#83, 87.)

        Based upon the testimony of SW and the documentary evidence presented at

 hearing, this Hearing Officer finds that SW was not sufficiently trained and

 knowledgeable to conduct the assessments she utilized in this matter. She further failed

 to craft a social work goal designed to assist the Student to make educational progress, as

 the June 2017 IEP social work goal does not contain an indication of the Student‟s

 present levels of performance. (FF#87.) This Hearing Officer finds that the District

 Social Work Evaluation was not appropriate for those reasons.

        In contrast this Hearing Officer finds the psychological evaluation conducted by

 Dr. M to be appropriate in all areas. Dr. M is a licensed clinical psychologist with



 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 43 of 52 PageID #:624


 extensive experience working with culturally diverse students with autism. (FF#92.) He

 qualifies as “trained and knowledgeable personnel,” pursuant to 34 C.F.R.

 300.304(c)(1)(iv). This was undisputed by the District at hearing. Dr. M used a variety

 of assessment tools and strategies to gather relevant functional, developmental, and

 academic information about the child including the ADOS-2 to assist in developing a

 clear picture of the Student, his disability and his unique educational needs as required by

 34 C.F.R. 300.304(b)(1)(ii) and 34 C.F.R. 300.305(a)(1)(ii). (FF#93-100.) Dr. M‟s

 evaluation contained specific recommendations designed to address the Student‟s unique

 educational needs and to enable him to make educational progress. (FF #101-103.) This

 Hearing Officer finds the psychological evaluation of Dr. M to be “a carefully completed

 case study” and to be appropriate in all areas.

         As a remedy for the District‟s failure to provide appropriate psychological and

 social work evaluations, this Hearing Officer hereby orders the District to reimburse the

 Parents for the cost of Dr. M‟s evaluation, in the amount of $4,000.00. (FF #102.) Said

 reimbursement to be paid within 30 days of entry of this Order. Further, and in

 consideration of the denial of social work services to the Student from February 6, 2017

 through the end of the 2016-2017 school year, this Hearing Officer hereby amends the

 Student‟s June 19, 2017 IEP to include sixty (60) minutes per week of social work

 instruction to include a social skills group10 to establish positive peer relationships, peer

 acceptance, and recognizing and responding to bullying consistent with Dr. M‟s

 evaluation.

 Functional Behavior Assessment




 10
   PSY and SW also recommended that the Student participate in a structured social skills group. However,
 these recommendations were not incorporated into the Student‟s current IEP. (JE#4.)


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 44 of 52 PageID #:625


        The Student was evaluated by BCBA1 are part of his triennial reassessment. She

 completed a functional behavior assessment (FBA) and concluded that the Student did not

 require a BIP. (FF#112-113.) However, this Hearing Officer determined BCBA1‟s findings

 to be contrary to the evidence presented at hearing and therefore, not credible. BCBA1‟s

 assertion that staff found him to be successful with adult redirection was not supported by the

 testimony of the staff who worked with the Student on a daily basis including GE, PARA,

 CM1. In addition, BCBA1‟s noted behavioral observations failed to include the off task

 behaviors, inattention, work refusal, and work completion issues frequently raised by

 teachers and staff. Her conclusion that these behavioral difficulties did not impede his

 learning are contrary to the overwhelming testimony of the teachers and staff who worked

 with the Student on a daily basis and Dr. M. Further, BCBA1 repeatedly stated that she

 needed more information regarding the Student‟s behaviors and conceded that additional data

 needed to be collected. (FF #116.) Based upon the above, this Hearing Officer finds

 BCBA1‟s evaluation to be inappropriate.

 The conclusions of BCBA1 prompted Parents to seek an independent behavioral evaluation

 at their own expense. (FF#120-124.) This Hearing Officer found the testimony of BCBA2

 to be credible and persuasive. Based upon her education, training and experience, BCBA2 is

 a qualified, licensed BCBA. Her observations were consistent with the overwhelming

 testimony of the teachers and staff members who worked with the Student on a daily basis.

 Her recommendations were based upon her knowledge, training and experience and were

 consistent with the recommendations provided by Dr. M. Based upon the above, this

 Hearing Officer finds the evaluation report of BCBA2 to be appropriate as it identified the

 Student‟s behavioral needs relative to his disability and the impact on his educational

 programming, and provided recommendations to support the Student and allow him to make




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 45 of 52 PageID #:626


 educational progress. Further, BCBA2 recommended additional data collection in order to

 craft an appropriate BIP for the Student. (FF#124.)

 Behavioral Intervention Plan

 The IDEA, federal regulations, the Illinois School Code and the Illinois Administrative

 Code include requirements for behavior interventions when a student‟s behavior impedes

 his learning or that of others. 20 U.S.C. § 1415(k)(1); 34 C.F.R. § 300.324(A)(2)(i); 34

 C.F.R. § 300.530(f); 23 Ill. Admin. Code 226.230(b); 23 Ill. Admin Code 226.400. If a

 student with a disability requires a BIP under IDEA, then the BIP becomes an element of

 FAPE. In Alex R. v. Forrestville Valley Community Unit Sch. Dist. No. 221, 375 F.3d

 603, 613 (7th Cir. 2004), the 7th Circuit stated that an IEP that does not address

 disability-related actions of misbehavior and disruption in the classroom is not

 “reasonably calculated to enable the child to receive educational benefits” and thereby

 denies the student of a FAPE.

 The starting point of designing an IEP that addresses behavioral needs is conducting a

 functional behavior assessment. In Student v. Local School District, No. 2010-0382,

 (SEA IL 2010), an Illinois hearing officer found that a school district should have

 conducted an FBA for a student‟s behaviors that were not disruptive, but which he used

 to avoid work. When a student has repeated behavioral difficulties, a Behavior

 Intervention Plan is necessary. In C.W. v. Jacksonville SC 117, No. 2010-0040, (SEA IL

 2010), an Illinois hearing officer found that because a student had behavior that was not

 improving, the school district needed to modify the student‟s BIP to adapt to the student‟s

 problematic behavior. In Edwardsville Cmty. Unit Sch. Dist. 7, 113 LRP 17990 (SEA IL

 2013) (citing M.M. v. Special Sch. Dist. No. 1, 512 F.3d 455 (8th Cir. 2008)), an Illinois




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 46 of 52 PageID #:627


 hearing officer found that an IEP team must revise a BIP “as appropriate” when it knows

 that the BIP is not addressing the student‟s behavior.

 In the instant matter, the Student‟s May 15, 2015 IEP provided a Behavior Intervention

 Plan (BIP). This was subsequently removed in the May 11, 2016 IEP and instead,

 accommodations were provided along with paraprofessional support. (FF#57, 104.) It

 was clear from multiple witnesses at hearing that the Student had behavioral difficulties

 related to off task behavior, non-compliance, work refusal, and difficulty with peer

 relationships. (FF#3, 56, 58-59, 64, 69-70, 82, 99, 117.) Testimony further revealed that

 the Student did not receive many of the required accommodations and did not receive

 paraprofessional support in all of the required settings. (FF#58-59, 105, 108-109.) The

 Student received thirty (30) misconduct reports during the 2016-2017 school year and

 interventions were attempted. However, data was not collected relative to the

 interventions attempted and the results thereof. (FF# 117.) The Student made very little

 progress despite those interventions. (FF#117.) Due to his disability, the Student

 perseverated on his difficulties with peers and that impeded his ability to make

 educational progress. (FF#58, 95, 99.) BCBA1, the District‟s BCBA, repeatedly stated

 that she required more information related to the Student‟s behaviors and conceded that

 additional data needed to be collected relative to those behaviors. (FF#115.) Further,

 BCBA1 conceded that the BIP created as part of the June 19, 2017 IEP was

 fundamentally flawed as it was based upon inaccurate data. (FF#106-107.) Based upon

 the above, the Student was denied FAPE when his BIP was removed in May 2016 and

 this denial continues as his current BIP in based upon inaccurate data. The Student had

 repeated behavioral difficulties, did not receive the accommodations and paraprofessional




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 47 of 52 PageID #:628


 support intended to address those difficulties, interventions in response to the behaviors

 were ad hoc and undocumented, and the Student was not making educational progress.

 As a remedy for the District‟s failure to provide an appropriate FBA and BIP, and the

 resulting denial of FAPE, this Hearing Officer hereby orders the District to reimburse the

 Parents for the cost of BCBA2‟s evaluation, in the amount of $975.00. (FF #127.) Said

 reimbursement to be paid within 30 days of entry of this Order. The District shall

 conduct a Functional Behavior Assessment that includes a period of data collection and

 targets off task, work refusal, non-compliance and sensory stimuli-related behaviors

 consistent with the evaluation reports of Dr. M and BCBA2. The District shall convene

 an IEP meeting within 45 days of entry of this Order to review the data collected in the

 functional behavior assessment and develop a Behavior Intervention Plan (BIP)

 consistent with the evaluation of Dr. M and BCBA2. Said BIP shall provide for Parent

 training to achieve consistent behavior across settings consistent with the evaluations of

 Dr. M and BCBA2.

                                              ORDER

           Based upon the above Findings of Fact and Conclusions of Law, it is hereby

 ordered:

 Parent‟s requested relief is granted.

           The District is Ordered as follows:

 1.)       The District is ordered to provide the Parents with qualified Spanish/English

 interpretation and translation services, as set forth above, to ensure their meaningful

 participation in the Student‟s IEP process.11


 11
      The IDEA requires that the public agency “take whatever action is necessary to ensure that
 the parent understands the proceedings of the IEP meeting, including arranging for an
 interpreter for parents with deafness or whose native language is other than English.” 34


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 48 of 52 PageID #:629


 2.)     The District shall reimburse the Parent for the Independent Psychological

 Evaluation of Dr. M, in the amount of $4,000.00 within 30 days of entry of this Order.

 3.)     The District shall reimburse the Parent for the Independent Functional Behavior

 Assessment of BCBA2, in the amount of $975.00 within 30 days of entry of this Order.

 4.)     The District shall reimburse the Parent for the cost of transporting the Student to

 and from FES for the 2016-2017 school year, in the amount of $1,054.59. The District

 may provide proof that a lesser reimbursement amount is due based upon documented

 Student absences and non-attendance days.           Said documentation to be provided to

 Parents‟ counsel and ISBE within thirty (30) days of entry of this Order.

 5.)     The Student‟s June 19, 2017 IEP is hereby amended to include sixty (60) minutes

 per week of social work instruction to include a social skills group to establish positive

 peer relationships, peer acceptance, and recognizing and responding to bullying.

 6.)     The District shall conduct a Functional Behavior Assessment that includes a

 period of data collection and targets off task, work refusal, non-compliance and sensory

 stimuli-related behaviors consistent with the evaluation reports of Dr. M and BCBA2.

 7.)     The District shall convene an IEP meeting within 45 days of entry of this Order to

 review the data collected in the Functional Behavior Assessment and develop a Behavior

 Intervention Plan (BIP) consistent with the evaluations of Dr. M and BCBA2, including

 Parent training to achieve consistent behavior across settings.

 8.)     The District shall revise the Student‟s June 19, 2017 IEP, at the time the IEP team

 is convened pursuant to #7 above, to establish social work goals that accurately reflect




 C.F.R. §300.322(e). It is further required that all information relevant to activities for which
 parental consent is sought for children with disabilities be provided in the parents‟ native
 language. 34 C.F.R. §300.9(a),(b).


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 49 of 52 PageID #:630


 the Student‟s present levels of performance and that are consistent with the evaluation

 reports of Dr. M and BCBA2.12

         In accordance with 105 ILCS 5/14-8.02a(h), within 45 school days of receipt of

 this Order, the District shall submit proof of compliance to:

                           Illinois State Board of Education
                           Program Compliance Division
                           100 North First Street
                           Springfield, IL 62777-0001




                  NOTICE OF RIGHT TO REQUEST CLARIFICATION

         Pursuant to 105 ILSC 5/14-8.02a(h) either party may request clarification of this

 decision by submitting a written request to the Hearing Officer within five (5) days of

 receipt of the decision. The request for clarification shall specify the portions of the

 decision for which clarification is sought. A copy of the request shall be mailed to all

 other parties and the Illinois State Board of Education, Program Compliance Division,

 100 North First Street, Springfield, IL 62777. The right to request clarification does not

 permit a party to request reconsideration of the decision itself and the Hearing Officer is

 not authorized to entertain a request for reconsideration.



 NOTICE OF RIGHT TO APPEAL

         This is the final administrative decision in this matter. Pursuant to 105 ILCS

 5/14-8.02a(i), any party aggrieved by this Hearing Officer Determination may bring a


 12
    Testimony and documentary evidence introduced at hearing provided insight into the Student‟s present
 levels of performance in academic subjects including language arts, written language, and math. (FF#65,
 98.) Said information is inconsistent with that contained in the Student‟s June 19, 2017 IEP. While not an
 issue raised before this Hearing Officer, while convening the ordered IEP meeting, the IEP team is invited
 to review this information and reevaluate the Student‟s academic goals in light of said information.


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 50 of 52 PageID #:631


 civil action in any state court of competent jurisdiction or in a District Court of the United

 States without regard to the amount in controversy within one hundred and twenty (120)

 days from the date the decision is mailed to the party.



 Dated: October 2, 2017                         _/s/: Janet K. Maxwell-Wickett
 _______________
                                                Janet K. Maxwell-Wickett,
 Impartial Hearing Officer
 350 S. Northwest Highway, Suite 300
                                                Park Ridge, IL 60068
                                                Phone: (847) 430-3789
                                                Fax: (847) 305-5897
                                                Email: janet@maxwellwickettlaw.com




                                       APPENDIX A

                         Hector Plomero v. City of Chicago SD 299
                                   Case No: 2017-0374

 Child                                           H      P
 Attending School                                William F. Finkl Elementary School (FES)
 Neighborhood School                             Joseph E. Gary Elementary School (GES)

 Child‟s Parent(s)/Petitioners                   Victoria           R           (Mother)
                                                 Hector P         (Father)
 English/Spanish Interpreters:
                                                 Ruth Garcia
                                                 Susan Schweigert
 Joint Witnesses:
 School Psychologist                             Rosalba Najera-Porte (PSY)
 Case Manager                                    Marvin Irizarry (CM1)
 School Social Worker                            Jennifer Sosa (SW)
 BCBA - District                                 Kylie Kosamacek (BCBA1)
 Case Manager                                    Megan Harrison (CM2)
 General Education Teacher                       Tressey Pinto Zec (GE)
 Paraprofessional                                Ruth DeJesus (PARA)
 Principal Finkl Elementary School               Denise Lynch (PRIN)
 District Representative                         Ines Castaneda (DR1)


 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 51 of 52 PageID #:632


 District Representative                       Kimberly Aguirre (DR2)
 School Counselor                              Rogelio Lopez (SC)
 Bilingual Coordinator                         Rosa Lobato (BC)

 Subpoenaed to Testify and Not Appearing:
 School Social Worker                          Desiree Moises (SW2)

 Parent Witnesses:
 Psychologist                                  Dr. Hector S. Machabanski (Dr. M)
 Professional Interpreter Trainer              Lourdes Lonergan (LL)
 BCBA                                          Dana Pavlik (BCBA2)




                  CERTIFICATE OF SERVICE VIA REGULAR MAIL

 I, the undersigned Janet Maxwell-Wickett, certify that on October 2, 2017, a copy of (add
 list of documents here) was/were served upon the following persons via regular US Mail
 delivery by depositing the same in the United States Mail, in an envelope securely sealed,
 postage prepaid, and legibly addressed to the addresses set forth below:

                  CERTIFICATE OF SERVICE VIA CERTIFIED MAIL

 I, the undersigned Janet Maxwell-Wickett, certify that on October 2, 2017, a copy of (add
 list of documents here) was/were served upon the following persons via certified US Mail
 delivery by depositing the same in the United States Mail, in an envelope securely sealed,
 postage prepaid, return receipt requested and legibly addressed to the addresses set forth
 below:

                        CERTIFICATE OF SERVICE VIA EMAIL

 I, the undersigned Janet Maxwell-Wickett, certify that on October 2, 2017, a copy of (add
 list of documents here) was/were served upon the following persons via email
 transmission by attached said document(s) in pdf format to the email addresses set forth
 below:


 Margaret Wakelin
 Equip For Equality
 20 North Michigan Ave. Suite 300
 Chicago, IL 60602
 Margie@equipforequality.org

 Jim Boland

 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
Case: 1:18-cv-00621 Document #: 72-3 Filed: 11/16/18 Page 52 of 52 PageID #:633


 Chicago Public Schools, Due Process & Mediation
 42 W Madison Street, 2Nd Floor
 Chicago, IL 60602
 jboland1@cps.edu

 Andrew Eulass
 Due Process Coordinator
 Illinois State Board of Education
 Division of Special Education Services
 100 N. 1st Street
 Springfield, IL 62777


       Dated: October 2, 2017
              Signed:




 RECEIVED 10/2/2017 - SPECIAL EDUCATION SERVICES
